 1   John Houston Scott, SBN 72578                     Izaak D. Schwaiger, SBN 267888
     Scott Law Firm                                    Schwaiger Law Firm
 2   1388 Sutter Street, Suite 715                     130 Petaluma Avenue, Suite 1A
     San Francisco, CA 94109                           Sebastopol, CA 95472
 3   Tel: (415) 561-9601                               Tel: (707) 595-4414
     Fax: (415) 561-9609                               Fax: (707) 581-1983
 4   john@scottlawfirm.net                             izaak@izaakschwaiger.com

 5   William A. Cohan, SBN 141804                      Omar Figueroa, SBN 196650
     William A. Cohan, P.C.                            Law Offices of Omar Figueroa
 6   P.O. Box 3448                                     7770 Healdsburg Avenue, Suite A
     Rancho Santa Fe, CA 92067                         Sebastopol, CA 95472
 7   Tel: (858) 832-1632                               Tel: (707) 829-0215
     Fax: (858) 832-1845                               Fax: (707) 861-9787
 8   bill@williamacohan.com                            omar@alumni.stanford.edu
 9   Brian Gearinger, SBN 146125                       Randolph Daar, SBN 88195
     Gearinger Law Group                               Attorney at Law
10
     740 Fourth Street                                 3330 Geary Blvd., 3rd Floor East
11   Santa Rosa, CA 95404                              San Francisco, CA 94118
     Tel: (415) 440-3102                               Tel: (415) 986-5591
12   brian@gearinger.law.com                           Fax: (415) 421-1331
                                                       rdaar@pier5law.com
13   Attorneys for EZEKIAL FLATTEN
14

15
                                   UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17

18
     EZEKIAL FLATTEN                                 Case No: 4:18-cv-06964-HSG
19
           Plaintiff,                                STIPULATION OF DISMISSAL OF
20   v.                                              ENTIRE ACTION WITH PREJUDICE
                                                     (FRCP, RULE 41) ; ORDER
21   CITY OF ROHNERT PARK, JACY TATUM,
     JOSEPH HUFFAKER, and DOES 1-50,
22   inclusive.
23         Defendants.
24

25

26

27

28

                 STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE (FRCP, RULE 41)
                                                      1
                                                                 The parties hereto, by and through their undersigned counsel, hereby stipulate to dismissal
                                                      2
                                                          with prejudice of the above-captioned action in its entirety as to all defendants, each side to bear
                                                      3
                                                          its own fees and costs, pursuant to Federal Rules of Civil Procedure, Rule 41(a)(s)(A)(ii).
                                                      4

                                                      5   Dated: November 5, 2019                               SCOTT LAW FIRM

                                                      6                                                         By: /s/John Houston Scott
                                                                                                                    John Houston Scott
                                                      7
                                                                                                                    Attorneys for Plaintiff
                                                      8                                                             EZEKIAL FLATTEN

                                                      9
                                                          Dated: November 5, 2019                               SCHWAIGER LAW FIRM
                                                     10
                                                                                                                By: /s/Izaak D. Schwaiger
                                                     11                                                             Izaak D. Schwaiger
                 1388 S UTTER S TREET , S UITE 715




                                                                                                                    Attorneys for Plaintiff
                                                     12
                   S AN F RANCISCO , CA 94109




                                                                                                                    EZEKIAL FLATTEN
SCOTT LAW FIRM




                                                     13

                                                     14   Dated: November 5, 2019                               BERTRAND, FOX, ELLIOTT, OSMAN
                                                                                                                     & WENZEL
                                                     15
                                                                                                                By: /s/Gregory M. Fox
                                                     16                                                             Gregory M. Fox
                                                     17                                                             Attorneys for Plaintiff
                                                                                                                    CITY OF ROHNERT PARK
                                                     18
                                                          Dated: November 5, 2019                               ALLEN, GLAESSNER, HAZELWOOD
                                                     19                                                              & WERTH LLP
                                                     20
                                                                                                                By: /s/Dale L. Allen, Jr.
                                                     21                                                             Dale L. Allen
                                                                                                                    Attorneys for Plaintiff
                                                     22                                                             JOSEPH HUFFAKER

                                                     23
                                                          Dated: November 5, 2019                               ANGELO, KILDAY & KILDUFF, LLP
                                                     24

                                                     25                                                         By: /s/Derick E. Konz
                                                     26                                                             Derick E. Konz
                                                                                                                    Attorneys for Plaintiff
                                                     27                                                             JACY TATUM

                                                     28                                                     -1-

                                                                        STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE (FRCP, RULE 41)
                                                      1
                                                                                 ELECTRONIC CASE FILING ATTESTATION
                                                      2
                                                                 I, John Houston Scott, am the ECF user whose identification and password are being used
                                                      3
                                                          to file the foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that
                                                      4
                                                          concurrence in the filing of these documents has been obtained from each of its signatories.
                                                      5
                                                          Dated: November 5, 2019                                      SCOTT LAW FIRM
                                                      6

                                                      7                                                                By: /s/John Houston Scott
                                                                                                                          John Houston Scott
                                                      8

                                                      9

                                                     10   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                     11
                 1388 S UTTER S TREET , S UITE 715




                                                     12
                   S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                     13
                                                          Dated: _________________
                                                                      11/6/2019                 _______________________________________
                                                     14                                         United States District Court Judge

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28                                                     -2-

                                                                        STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE (FRCP, RULE 41)
